Citation Nr: 1233080	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from December 2003 to December 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and a July 2012 rating decision by the VA RO in Fort Harrison, Montana. 

In the July 2012 rating decision, the RO granted an initial 70 percent disability rating for PTSD with depression effective December 30, 2007.  The RO also assigned a temporary total disability rating for the Veteran's service-connected PTSD with depression due to hospitalization of a service-connected disability effective August 17, 2009, and assigned a 70 percent rating effective October 1, 2009.  

Because the 100 percent rating assigned to the Veteran's service-connected PTSD with depression is the maximum rating available for this disability, a higher initial rating claim for PTSD with depression for the time period between August 17, 2009 and October 1, 2009, is no longer on appeal.  Additionally, because the initial 70 percent rating assigned prior to August 17, 2009, and assigned effective October 1, 2009, for service-connected PTSD with depression is not the maximum rating available for this disability, the Veteran's appeal for an initial rating in excess of 70 percent for these two separate periods of time remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

For the periods from December 30, 2007, to August 17, 2009 and since October 1, 2009, the impairment from the Veteran's PTSD with depression more closely approximates deficiencies in most areas than total impairment.


CONCLUSION OF LAW

The criteria for an initial disability in rating in excess of 70 percent from December 30, 2007, to August 17, 2009 and since October 1, 2009, for PTSD with depression are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In this case, the Veteran is currently assigned a 70 percent disability rating for PTSD with depression under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The schedule for rating mental disorders is divided into multiple diagnostic codes to include Diagnostic Code 9400 for generalized anxiety disorder.  The mental disorders, however, are all contemplated under the general rating formula for mental disorders.

Under the general rating formula for mental disorders, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's anxiety/depressive disorder.  See Mittleider at 182.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  To the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability, except as noted below.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In an October 2008 rating decision, the Veteran was granted entitlement to service connection for PTSD effective December 30, 2007, with an evaluation of 30 percent under Diagnostic Code 9411. 

An August 2010 rating decision increased the Veteran's disability rating for PTSD with depression to a 70 percent disability rating, effective October 7, 2009 under Diagnostic Code 9411.

In the July 2012 rating decision, the RO granted an initial 70 percent disability rating for PTSD with depression effective December 30, 2007 under Diagnostic Code 9411.  The RO also assigned a temporary total disability rating for the Veteran's service-connected PTSD with depression due to hospitalization of a service-connected disability effective August 17, 2009, and a 70 percent rating effective October 1, 2009 under Diagnostic Code 9411.  This issue is not before the Board.   

The Veteran underwent a VA examination in August 2008.  The Veteran reported a mixed affective response ranging from periods of anger and irritability to periods of depression, without indication of psychosis.  Treatment records noted periods of suicidal ideation without plan or intent.  He had ongoing nightmares and avoided the news.  He had increased social isolation and withdrawal and was somewhat emotionally blunted.  He had a limited plan for future events.  He had hyperarousal as evidenced by his sleep disturbance.  The examiner noted that the overall impact of the Veteran's current psychological distress did pose at least moderate to severe difficulties for him in social and as well as occupational endeavors with more impairment in social interactions.  He had difficulties with irritability, concentration, sleep disturbance and an inability to adapt to workplace changes.  He did remain fundamentally competent to handle his own financial affairs, act responsibly in his own financial best interest and could be considered competent for VA purposes.  The diagnosis was chronic, moderately severe to severe PTSD with major depressive disorder secondary to PTSD and chronic right knee pain.  A GAF score of 55 was assigned, providing evidence against this claim.

A March 2009 individual session note from a social worker assigned a GAF score of 35.  The diagnosis was chronic PTSD with depression.

An August 2009 VA psychology treatment note indicated that the Veteran had problems with depressed mood, irritability, nightmares and social isolation.  He denied auditory or visual hallucinations, delusions manic or hypomanic symptoms obsessive compulsive behaviors or panic symptoms.  He denied current suicidal or homicidal ideation and was assessed as a low risk for danger to self or others.  A GAF score of 42 was assigned.

An October 2009 VA treatment report noted that the Veteran was on the high risk suicide list due to a recent suicide attempt.  

In November 2009, the Veteran presented for VA treatment after a suicide attempt.  He reported that in October he took an unknown number of medications with the intent to kill himself.  He also reported a night recently where he thought of killing his roommate as he had a kitchen knife in his hand.  He endorsed regular intrusive memories, intense military and combat related nightmares, reactivity to trauma cues, emotional numbing, detachment, isolation, sleep disturbance, exaggerated startle response, hypervigilance, anger, anxiety/panic and guilt.  On examination, he was alert and attentive with grooming appropriate.  He was cooperative and normal psychomotor activity.  His mood was depressed and his affect was blunted/constricted.  He had no hallucinations.  His thought process was coherent.  His insight and judgment were poor.  The examiner noted that the Veteran endorsed the full range of PTSD symptoms including an increase in the hyperarousal symptoms which have increased his avoidance and isolation.  The diagnosis was chronic PTSD, major depression, and alcohol dependence.  A GAF score of 30 was assigned.

A December 2009 VA treatment note reported that the Veteran had a recent suicide attempt.  The Veteran denied any suicidal or homicidal ideation and denied any auditory hallucinations and was a low imminent short term risk of danger to himself or others.  The Veteran indicated that he was prepared for his discharge the following day as he was not an imminent threat of danger to himself or others.

A March 2010 VA mental health outpatient initial evaluation note reported that the Veteran endorsed intrusive memories, intense military and combat related nightmares, reactivity to trauma cues, emotional numbing, detachment, isolation, sleep disturbance, exaggerated startle response, hypervigilance, anxiety/panic and guilt.  The treating physician noted that the Veteran was a moderate risk for intentional suicidal behavior and a moderate risk for homicidal ideation and violent behaviors.  

On examination, the Veteran was on time, appropriately dressed and well-groomed.  His mood and affect were within normal limits and congruent with current situation.  His thought processes were linear and no abnormal speech patterns were appreciated.  He denied any current suicidal or homicidal ideations but did report a history of both.  The physician noted that the Veteran appeared to be a moderate risk for suicidal and homicidal ideation and violence but his acute risk appeared to be low at this time.  A GAF score of 45 was assigned.  

An August 2011 VA treatment note reported that the Veteran had a history of major depression with psychotic features.  At this time, his presentation was either consistent with schizophrenia or schizoaffective disorder, depressed subtype.  He also had a history of PTSD and continued to endorse significant symptoms.  A GAF score of 51 was assigned.

The Veteran underwent a VA examination in September 2011.  The examiner noted that the Veteran was diagnosed with PTSD and major depressive disorder.  A GAF score of 50 was assigned which took into account moderate to occasionally severe symptoms of PTSD with depression.  The examiner determined that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he had never been married and was not involved in any intimate relationships.  He reported having only one friend with whom he visited.  From his description, he experienced increased anxiety when interacting with others leading to a tendency to avoid social contact.  He led a fairly isolated existence.  His flat affect would also make others uncomfortable around him.  He noted having difficulties being around groups which further impacted his ability to be around others.  He reported that he became highly anxious around others and had reduced energy, concentration and poor motivation which all interfered with his ability to work.  He noted that he participated in the PTSD program at the VA Medical Center (VAMC) in Seattle and then was hospitalized again when he had a suicide attempt.  The PTSD program hospitalization was 6 weeks and the suicide attempt hospitalization lasted 2 weeks.  The Veteran demonstrates efforts to avoid thoughts feelings or conversations associated with his trauma.  He exhibited efforts to avoid activities, places or people that aroused recollections of the trauma.  He had markedly diminished interest or participation in significant activities as well as detachment or estrangement from others.  He had a restricted range of affect and a sense of a foreshortened future.  He experienced difficulty falling asleep, hypervigilance and exaggerated startle response.  His PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  He had depressed mood, sleep impairment flattened affect, impaired judgment, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, suicidal ideation, persistent delusions or hallucinations and persistent danger of hurting self or others.  The Veteran was capable of managing his own financial affairs.  The examiner noted that the Veteran continued to describe the feeling that others were threatening but this appeared to be more of a function of hypervigilance than delusions.  It was questionable whether the Veteran would be capable of performing more than simple, repetitive work as his ability to cope with stress was problematic.  There did not appear to be any episodes of remission of symptoms.

A May 2012 VA mental health treatment note reported that the Veteran had been stable, with no psychosis.  He had been sleeping better his cognition was "okay", he had no homicidal or suicidal ideation and he presented with fair grooming and hygiene.  He had no significant irritability, anxiety or depression.  His thought content was "pretty good" and he had no delusions or hallucinations.  He was alert and oriented times three.  His memory was mostly intact.  His attention, insight and judgment were fair.  He had no homicidal or suicidal ideation and he was happy with his treatment.  The diagnosis was schizophrenia versus schizoaffective disorder, major depressive disorder with psychotic features and PTSD.  A GAF score of 60 was assigned.

On review of the evidence above the Board finds the occupational and social impairment does not more nearly approximate the total impairment required for a higher initial rating for PTSD with depression.  Although the Veteran showed significant impairment, he was consistently alert and oriented during his examinations.  The evidence does not show the Veteran is incapable of self-care and he has not been determined to be incapable of managing his own finances.  In addition, he has maintained some social relationships as he reported having one friend.  He has also able been to communicate with the VA examiners in a coherent manner while being appropriately groomed and coherent.  On examination there were no auditory or visual hallucinations and he was oriented to person, place and time while his concentration and memory seemed intact.  

The Board notes that the Veteran was hospitalized on two occasions as a result of his PTSD with depression.  He was first hospitalized for 6 weeks as part of his PTSD program and then was hospitalized for 2 weeks at the VAMC after a suicide attempt.  As noted above, the Veteran is in receipt of a 100 percent disability from August 17, 2009 to September 30, 2009 as a result of his first hospitalization.  Regarding his suicide attempt and subsequent hospitalization, the Board notes that upon discharge from the hospital the treating physician noted that the Veteran denied any suicidal or homicidal ideation and denied any auditory hallucinations and was a low imminent short term risk of danger to himself or others.

Additionally, the most recent VA examiner in October 2011 specifically determined that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner did not find that the Veteran's PTSD with depression resulted in total occupational and social impairment which would warrant a 100 disability rating under Diagnostic Code 9411.

The Board concludes the social and occupational impairment from the Veteran's PTSD with depression more nearly approximates deficiencies in most areas than total occupational and social impairment.  Accordingly, the criteria for an initial rating in excess of 70 percent are not met for the periods of December 30, 2007, to August 17, 2009 and from October 1, 2009. 

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim for an initial rating in excess of 70 percent because the preponderance of the evidence is against the claim.

The Board has also considered whether this claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's PTSD with depression disability is contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Further, the Veteran has already been granted a total disability evaluation (TDIU).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed March 2008, prior to the initial adjudication of the claim.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  In addition the Veteran has been afforded appropriate VA examinations.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board has determined that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merit of the claim.

ORDER

Entitlement to an initial evaluation in excess of 70 percent from December 30, 2007, to August 17, 2009 and since October 1, 2009, for PTSD with depression is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


